UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1785



TODD OUELLETTE,

                                                Plaintiff - Appellant,

          versus


GEORGE TOBOLOVSKY; BLOCKBUSTER VIDEO;        DAVE
PAULEY; TERRI NELSON; CHRIS COOPER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-307-A)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Todd Ouellette, Appellant Pro Se. Paul James Kennedy, Nancy North
Delogu, LITTLER MEDELSON, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Todd Ouellette appeals the district court’s order dismissing

his action filed under the Americans with Disabilities Act.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Ouellette v. Tobolovsky, No. CA-99-307-A

(E.D. Va. May 10, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 7, 1999, the district court’s records show that it was entered
on the docket sheet on May 10, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986) (1994).


                                  2